619 F.2d 557
EMMA G., Virginia W. and Margaret S., etc., et al.,Plaintiffs-Appellees,v.Edwin W. EDWARDS, Governor of the State of Louisiana, etal., Defendants-Appellants.
No. 79-1144.
United States Court of Appeals, Fifth Circuit.
June 20, 1980.

Louis M. Jones, Asst. Atty. Gen., Louisiana Dept. of Justice, Ronald C. Davis, New Orleans, La., for defendants-appellants.
Jane Johnson, New Orleans, Legal Asst. Corp., New Orleans, La., Judith Levin, Janet Benshoof, American Civil Liberties Union, New York City, for plaintiffs-appellees.
Before TUTTLE, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
This case is an appeal from a district court's grant of a preliminary injunction.  Appellate review of such orders is limited to an examination of whether the district court abused its discretion in granting the preliminary injunction.  Blackshear Residents Organization v. Romney, 472 F.2d 1197, 1198 (5th Cir. 1973).  We find, given the probability that the plaintiffs will ultimately succeed on the merits and the irreparable harm that might result if an injunction is not granted, that the district court did not abuse its discretion.  See Canal Authority of the State of Florida v. Callaway, 489 F.2d 567 (5th Cir. 1974).


2
The judgment is AFFIRMED.